Title: To George Washington from Brigadier General Nathanael Greene, 11 March 1776
From: Greene, Nathanael
To: Washington, George



Sir
Prospect Hill March 11. 1776

Major Nathaniel Cudworth lately discharged from Colo. Whitcombs Regiment has arrived to Join Colo. Bonds, he is agreeable to the Field Officers and satisfactory to the Captains & Subs. The Major is a good prudent Officer and left the former Regiment only because there was not proper order and Decipline maintain’d in it [.] I esteem him worthy the appointment; and if your Excellencys Sentiments Corresponds with mine should be glad he might receive an appointment to fill that Vacancy in Colo. Bonds Regiment—I am with profound respect Your Excellency most Obedient humble servant

Nathanael Greene

